A Caution on Court Opinions









Your browser does not support script





 

  
  Your browser does not support script
  

Loading





















Your browser does not support script

 









	Local Court Information:
		
    
	






A Caution on Court Opinions




Some opinions on this system represent only the respective court's initial slip opinion. Under Supreme Court Rule 367, a party has 21 days after the filing of an opinion to request a rehearing, which, if allowed, will act to nullify the previously filed opinion. Also, opinions are subject to modification, correction or withdrawal at any time prior to issuance of the mandate by the clerk of the court. Therefore, because the slip opinions on this system are being made available prior to the court's final action in these matters, they cannot and should not be considered the final decisions of the court. However, following final action by the court, the slip opinion will be replaced on this system with the final, Official Reports version of the opinion and an Official Reports link will replace the "not released" (NRel) indicator.  
 
 








State of Illinois |
Privacy Notice | Endorsement Notice | Webmaster